         Case 5:18-md-02827-EJD Document 546 Filed 11/10/20 Page 1 of 6




   Robert B. Salgado (SBN 297391)
 1 DAVIS & NORRIS, LLP

 2 5755 Oberlin Drive, Suite 301
   San Diego, CA 92121
 3 Phone Number 858-333-4103
   Fax Number: 205-930-9989
 4 Email: rsalgado@davisnorris.com

 5
     Dargan Ware (SBN 329215)
 6   Andrew Wheeler-Berliner (SBN 290495)
     DAVIS & NORRIS, LLP
 7   2154 Highland Avenue South
     Birmingham, Alabama 35205
 8   Telephone; 205.930.9900
     dware@davisnorris.com
 9
     andrew@davisnorris,com
10

11

12
                              UNITED STATES DISTRICT COURT
13
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
                                                     )   Case No.: 5:18-md-02827-EJD
     IN RE: APPLE INC. DEVICE                        )
16                                                       MOTION TO ACCEPT OPT-OUT
                                                     )
     PERFORMANCE LITIGATION                          )   NOTICES
17
                                                     )
                                                     )   Nov. 2, 2020
18
                                                     )
19                                                   )
                                                     )
20                                                   )
                                                     )
21                                                   )
                                                     )
22                                                   )
                                                     )
23                                                   )

24

25

26

27

28
                                                   -1-
                                     Motion to Accept Opt-Out Notices
         Case 5:18-md-02827-EJD Document 546 Filed 11/10/20 Page 2 of 6




 1          Movants are putative members of the Settlement Class who wish to opt out of this class. Each

 2 of the movants sent opt-out notices that were received by the Settlement Administrator prior to the

 3 opt out deadline. The opt-out notices sent by movants followed the instructions in Section 14 (“How

 4 do I get out of the settlement”) of the notice approved by the Court to be sent to class members. (Doc.

 5 416-2). Despite this, Defendant Apple, Inc. is now taking the position in ongoing litigation in

 6 Alabama that these notices were ineffective. Apple takes this position in part because it added an

 7 additional requirement, never approved by the Court, to the notice it sent to individual class members.

 8 Because movants complied with the notice the Court did approve, movants hereby request that this

 9 Court hold that they effectively opted out of this lawsuit and may bring or continue individual suits

10 against Apple.

11          I.      The Opt-Out Requirements, as Approved by the Court

12          The parties submitted (Doc. 416-2), and the Court approved (Doc. 429), a class notice that

13 contained specific instructions to Class Members as to how to exclude oneself from the settlement.

14 These instructions, in full, are as follows:
                       EXCLUDING YOURSELF FROM THE SETTLEMENT
15        If you don’t want a payment from the settlement, but you want to keep the right to sue,
16        or continue to sue, Apple on your own about the claims and allegations in this case,
          then you must take steps to get out of the Settlement Class. This is what it means to
17        request to be excluded from or “opt out” of the Settlement Class.

18          14. How do I get out of the settlement?
19
            To request to be excluded from the settlement, you must send a letter saying that you
20          want to be excluded from the Settlement Class in In re Apple Inc. Device Performance
            Litigation, Case No. 18-MD-2827-EJD. You must include your name, mailing
21          address, telephone number, and your signature. Your exclusion request must be
            received by no later than [date], 2020, [time] to:
22
                              In re Apple Inc. Device Performance Litigation
23
                                      ATTN: Claims Administrator
24                                     1650 Arch Street Suite 2210
                                          Philadelphia, PA 19103
25
            If you are excluded, you will not receive any settlement payment, and you cannot
26          object to the settlement. You will not be legally bound by anything that happens in this
            lawsuit. You may be able to sue (or continue to sue) Apple in the future about the
27
            claims and allegations in this case.
28
                                                       -2-
                                         Motion to Accept Opt-Out Notices
         Case 5:18-md-02827-EJD Document 546 Filed 11/10/20 Page 3 of 6




 1 Class Notice, Doc. 416-2 at 8. The Court set the date as October 6, 2020, stating that “[a]ny putative

 2 member of the Settlement Class must submit a request for exclusion, which must be received by the

 3 Claims Administrator by October 6, 2020[.]” (Doc. 429 at 5). The Court also stated that anyone who

 4 failed to opt out by that date would be bound by the judgment in the MDL Action. (Id.)

 5          Thus, taken together, the class notice and the Court’s order required the putative class member

 6 who wished to opt out to send a document that included his or her name, address, telephone number,

 7 and signature to the Claims Administrator. They required that document to state that the class member

 8 wished to be excluded from In re Apple Inc. Device Performance Litigation, Case No. 18-MD-2827-

 9 EJD. They required that the letter containing this information be received by the Claims Administrator

10 by October 6, 2020. Nothing in either the Class Notice or the Court’s order required that the putative

11 class member provide the serial number of his or her device.

12          II.    Apple Adds an Additional Requirement in the Notice Sent to Individuals.

13          As explained in Exhibit A, the Declaration of Kristan B. Rivers, Movants’ Counsel has

14 represented these individuals for multiple years, beginning before the settlement in this case was

15 reached. Counsel had been following this litigation and began working to opt out these individuals as

16 soon as the Court approved the class notice on May 5, 2020. Counsel worked with Movants to follow

17 the instructions in the Court-approved notice and provide Apple with Movants’ names, addresses,

18 telephone numbers, and signatures, along with a statement that the class member wished to be

19 excluded from this litigation. All of the Movants sent a statement complying with the notice as

20 written, which was received by the Settlement Administrator prior to the October 6 deadline set by

21 the Court. (See Ex. B, Delivery Receipt).

22          In addition to being one of movants’ counsel, Mr. Rivers is himself a putative member of the

23 class. On September 9, 2020, he received his class notice. This notice, however, differed from the one

24 approved by the Court. In addition to the requirements the court approved, Apple added something

25 new to Paragraph 14, the phrase “eligible Class iPhone serial number.” (Id.) As stated, this new

26 addition was never presented to or approved by the Court. Nor did Apple provide any explanation as

27 to why it added this requirement. It is unclear to Movants’ counsel whether any class member received

28 the class notice that the Court actually approved, or whether all of them received this adulterated
                                                      -3-
                                        Motion to Accept Opt-Out Notices
         Case 5:18-md-02827-EJD Document 546 Filed 11/10/20 Page 4 of 6




 1 notice.

 2           III.   Apple Made it Difficult, if Not Impossible, to Comply with this New Requirement.

 3           While any change to the class notice approved by the Court creates potential problems with

 4 ensuring proper notice, due process, and fairness to absent class members, this particular change

 5 proved to be especially egregious. Even if one could simply look at the device to determine the serial

 6 number, class members who wish to opt out should not be required to comply with a condition that

 7 was never approved by the Court, especially since many class members would not have kept their

 8 devices after Apple made them essentially useless with its upgrade. However, as Mr. Rivers describes

 9 in his Declaration, obtaining the information necessary to exclude yourself was difficult or

10 impossible. (Ex. A, Rivers Decl.)

11           Mr. Rivers possessed two class devices, an iPhone 6 and an iPhone SE, which remained in his

12 possession when he received the notice. (Id. at ¶ 4-5. Though he had his devices, he knew that many

13 of his clients did not, so he attempted to determine how he would provide this information to exclude

14 himself if he did not have the devices. (Id. at ¶ 6) The first thing Mr. Rivers noticed was that no

15 information was provided with the class notice itself that would allow him to determine the serial

16 number. (Id.) Upon receiving the notice, the average class member who did not have access to his or

17 her device would have no idea how to determine the serial number. However, the settlement

18 administrator’s website did contain an unhelpful suggestion, which was to look for the serial number

19 on the packaging of the device. (Id at ¶ 7). A person who no longer has the four-year-old device

20 almost certainly also does not have the packaging. Mr. Rivers next attempted to use his Apple ID to

21 determine the serial numbers. (Id. at ¶ 8) An Apple ID may be associated with up to ten devices.

22 https://support.apple.com/en-us/HT204074. However, for security purposes, Apple encourages

23 individuals to unregister old devices when they acquire new ones. (https://support.apple.com/en-

24 us/HT201351). The devices at issue in this litigation are at least four years old, and, thus, many of

25 them are no longer registered with Apple, including Mr. Rivers’s own devices. (Rivers Decl. at ¶ 8).

26 Without either the devices themselves, the packaging, or such registration, determining the serial

27 number to exclude oneself from the class is impossible.

28           Apple has thus created a requirement that no court has approved that a significant percentage
                                                       -4-
                                         Motion to Accept Opt-Out Notices
         Case 5:18-md-02827-EJD Document 546 Filed 11/10/20 Page 5 of 6




 1 of the class cannot comply with. Such a requirement cannot be enforced.

 2          IV.    Movants Complied with These Requirements and Should Not Be Bound by the
                   Settlement.
 3

 4          Exhibit C to this motion contains a list of the movants, all of whom are putative members of

 5 the Settlement Class who live in Alabama and are represented by Davis & Norris, LLP. (Ex. A,

 6 Movant List). Each of these movants submitted a letter to the claims administrator that meets the

 7 requirements in the Class Notice, as approved by the Court. These letters, an example of which is

 8 provided as Exhibit D, provide the name, address, telephone number, and signature of each of the

 9 movants. Exhibit B demonstrates that the package containing all of these letters was delivered to the

10 Claims Administrator in Philadelphia, Pennsylvania on October 3, 2020 at 11:23 a.m. Thus, each of

11 the movants can demonstrate that they submitted a valid opt-out request. Therefore, they should not

12 be bound by the settlement and may bring or continue individual litigation against Apple.

13          Movants’ letters not only comply with the Class Notice and the Court’s Order, they clearly

14 meet the standard for exclusion provided in Rule 23 of the Federal Rules of Civil Procedure. Rule

15 23(c)(1)(B)(v) requires that the Class Notice state “that the court will exclude from the class any

16 member who requests exclusion,” while subsection (vi) requires it to include “the time and manner

17 of requesting exclusion.” Fed. R. Civ. Proc. 23(c)(2)(B)(v-vi). The purpose of the opt-out provisions

18 in Rule 23 are to protect the rights of absent class members to pursue their own litigation if they so

19 desire, as the comments of the advisory committee make clear:

20
            Subdivision (c)(2) makes special provision for class actions maintained under
21          subdivision (b)(3). As noted in the discussion of the latter subdivision, the interests of
22          the individuals in pursuing their own litigations may be so strong here as to warrant
            denial of a class action altogether. Even when a class action is maintained under
23          subdivision (b)(3), this individual interest is respected. Thus the court is required to
            direct notice to the members of the class of the right of each member to be excluded
24          from the class upon his request.
25          Advisory Comment to Fed. R. Civ. Proc. 23(c)(2)(B). The Rule demands that the method of
26 opting out be included in the notice, and that the Court respect the opt-out of any putative class

27 member who makes a clear and timely request to be excluded. This view comports with the case law

28 addressing the issue. See, e.g., Plummer v. Chem Bank, 668 F.2d 654, 657 n.2 (2d Cir. 1982) (“Any
                                                       -5-
                                         Motion to Accept Opt-Out Notices
          Case 5:18-md-02827-EJD Document 546 Filed 11/10/20 Page 6 of 6




 1 reasonable indication of a desire to get out should suffice.”); Besinga v. U.S., 923 F.2d 133, 135 (9

 2 th Cir. 1991) (holding that a class judgment cannot have a res judicata affect where absent class

 3 members did not have notice and the opportunity to opt out); In re Four Seasons Sec. Laws Litig.,

 4 483 F.2d 1288, 1291 (10th Cir. 1974) (‘the important question [is] whether notice [to opt out] was

 5 communicated”); In re Linerboard Antitrust Litig., 223 F.R.D. 357, 365 (E.D. Pa. 2004) (“The Court

 6 agrees with the Tenth Circuit that a ‘reasonable indication’ of intent to opt out is sufficient.”) (citing

 7 Four Seasons supra). As the Western District of Tennessee stated, it is clear that “[c]ourts that have

 8 considered the issue have held that an opt-out notice need not perfectly conform to the format chosen

 9 by the district court to effectively express a desire to opt out of a class action settlement.” In re Regions

10 Morgan Keegan Sec., Derivative, and ERISA Litig., 2018 WL 5777503 (W.D. Tenn. Nov. 2, 2018).

11          Here, Movants followed the method described in the notice, and their letters clearly express

12 an intention to opt out of the class. Their requests should be honored.

13          V.      Conclusion

14          Movants respectfully request that the Court declare them to be validly excluded from the class

15 in this case.

16
                                                                       Robert Salgado
17                                                                     Attorney for Movants
18

19

20

21

22

23

24

25

26

27

28
                                                        -6-
                                          Motion to Accept Opt-Out Notices
